         Case 1:19-cr-00570-SHS Document 91 Filed 06/09/21 Page 1 of 1




II     MOLOLAMKEN                                                            Jessica Ortiz
                                                                             Mololamken LLP
                                                                             430 Park Avenue
                                                                             New York, NY 10022
                                                                             T: 212.607.8165
                                                                             F: 212.607.8161
                                                                             jortiz@mololamken.com
                                                                             www.mololamken.com


June 8, 2021
                                                       MEMO ENDORSED
BY CM/ECF

Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     United States v. Jose Verra Velez, No. 19-cr-00570 (SHS)

Dear Judge Stein,

       I represent Mr. Velez in the above-captioned matter. On June 2, the Court granted Mr.
Velez's motion to modify his bail conditions so that he could attend an event at his daughter's
school. See Dkt. 89.

        Unfortunately, the event had to be postponed due to inclement weather. Mr. Velez
learned today that the event has been rescheduled for this coming Thursday, June 10.
Accordingly, Mr. Velez respectfully seeks a modification of his bail conditions so that he can
attend the rescheduled event. Neither the government nor pretrial services obJects to this request.

       Thank you for your consideration of this matter.

                                                     Respectfully,

                                                     Isl Jessica Ortiz

                                                     Jessica Ortiz

cc: All counsel of record via CM/ECF

Request granted.

Dated: New York, New York
       June 9, 2021
